United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1411
Issued: November 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2011 appellant filed a timely appeal from a February 11, 2011 merit decision
of the Office of Workers’ Compensation Programs’ (OWCP) denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant has established that he sustained an injury in the
performance of duty on May 24, 2010.

1
2

5 U.S.C. § 8101 et seq.

Appellant also filed a timely request for an oral argument before the Board, pursuant to 20 C.F.R. § 501.3(a),
which was scheduled for November 1, 2011. The Board canceled the scheduled oral argument at his request.

FACTUAL HISTORY
On July 13, 2010 appellant, then a 50-year-old housekeeping aid, filed a traumatic injury
claim alleging that he injured his left arm pulling a bag of fitted sheets out of a bin on May 24,
2010 at 8:00 a.m.
Appellant submitted narrative notes from the employing establishment health unit.
Dr. V.S. Howard, the employing establishment physician, diagnosed left arm pain with
numbness and tingling in four fingers. He provisionally diagnosed triceps strain or lateral
epicondylitis on June 15, 2010. Appellant underwent a magnetic resonance imaging scan of the
cervical spine on July 2, 2010 which revealed cervical spondylosis with degenerative disc
disease from C3-4 through C7-T1 as well as bilateral disc herniations at C5-6 and left lateral disc
herniation at C7-T1. In a note dated July 2, 2010, Dr. Stephen Ritter, an orthopedic surgeon,
diagnosed left cervical pain. On July 12, 2010 he diagnosed neck pain. Dr. Ritter diagnosed
cervical pain on August 12, 2010.
He diagnosed C6 and C8 foraminal stenosis on
August 16, 2010. In a note dated August 13, 2010, Dr. Ritter noted that appellant injured himself
at work. He noted that appellant had left arm symptoms consistent with a nerve injury in the C7
and C8 nerve distributions.
Dr. Judith Dunipace, Board-certified in pain medicine, completed a report on July 27,
2010 and stated that appellant reported straining and feeling a pop in his neck in May 2010
which resulted in left neck pain radiating into his upper arm, forearm and hand. She diagnosed
degeneration of cervical intevertebral disc and performed a cervical epidural steroid injection.
In a letter dated October 22, 2010, OWCP stated that the merits of appellant’s claim had
not yet been addressed as it appeared to be a minor injury that resulted in minimal or no time lost
from work. It requested additional medical and factual evidence in support of appellant’s claim
and allowed 30 days for a response.
By decision dated November 23, 2010, OWCP denied appellant’s claim finding that he
had not submitted the necessary medical evidence to establish that his diagnosed conditions were
due to his accepted work incident on May 24, 2010.
Appellant requested reconsideration on December 17, 2010. He submitted a narrative
statement stating that his injury occurred on May 24, 2010 at work. Appellant described his
medical treatment. He also submitted additional medical evidence.
On June 8, 2010 Dr. Ritter recorded appellant’s history of left shoulder pain beginning on
May 26, 2010 pushing a shelf out of the way. He diagnosed left upper extremity pain with
decreased sensation in the fingers. Appellant submitted a report dated July 2, 2010 from
Dr. Ritter, who stated that he had a one-month history of left shoulder and arm pain and noted
that he was lifting at work and sustained an injury. On physical examination, Dr. Ritter found
reduced range of motion in the neck with reproducible Spurling-type finding to his left only. He
stated that appellant had subtle decrease in grip strength on the left with no obvious atrophy.
Dr. Ritter reviewed appellant’s cervical radiographs and found advanced degenerative disc
changes at C6-7 and multilevel spondylotic changes. He diagnosed stable C6-7 degenerative
spondylosis and stated that appellant had pain in the C7 distribution. Appellant underwent nerve

2

conduction and electromyelogram testing on June 16, 2010 which demonstrated mild acute or
chronic left cervical radiculopathy at C7 and C8 with some evidence of mild ongoing
denervation and chronic neuropathic changes. In a note dated July 12, 2010, Dr. Ritter
diagnosed possible C8 as well as possible C6 radiculpathy with neck pain and spinal stenosis.
By decision dated February 11, 2011, OWCP denied modification of appellant’s prior
decision finding that the medical evidence submitted was not sufficient to establish a causal
relationship between his diagnosed conditions and his accepted lifting incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he and she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.8
ANALYSIS
OWCP has accepted that appellant lifted in the performance of duty on May 24, 2010.
However, it has not accepted that his employment incident resulted in a personal injury.

3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

7

John J. Carlone, 41 ECAB 354 (1989).

8

J.Z., 58 ECAB 529 (2007).

3

Appellant initially submitted a note from Dr. Howard, an employing establishment
physician, diagnosing left arm pain, triceps strain or lateral epicondylitis. The Board has held
that the mere diagnosis of “pain” does not constitute the basis for payment of compensation.9
Furthermore, Dr. Howard did not clearly diagnose any condition indicating that appellant’s
condition could be either strain or lateral epicondylitis. As this report does not contain a firm
diagnosis of an acceptable condition, this report is not sufficient to meet appellant’s burden of
proof of establishing a traumatic injury on May 24, 2010.
In support of his claim for a traumatic injury, appellant submitted a series of reports from
Dr. Ritter beginning on June 8, 2010 diagnosing a variety of conditions including left arm pain.
The Board has held, as already noted, that the mere diagnosis of “pain” does not constitute the
basis for payment of compensation.10 Dr. Ritter also diagnosed cervical pain, C6 and C8
foraminal stenosis, nerve injury, C6 and C8 degenerative spondylosis and radiculopathy C6 and
C8. He indicated that appellant was injured at work in several reports. However, the Board
finds that Dr. Ritter did not specifically explain how appellant’s lifting at work would result in
any of the conditions diagnosed. Dr. Ritter did not provide a clear opinion on the causal
relationship between appellant’s diagnosed conditions of stenosis, spondylosis or radiculopathy
and the lifting incident. Without an opinion on the causal relationship between appellant’s
employment incident and his diagnosed conditions, these reports are not sufficient to meet his
burden of proof.
Appellant submitted a note from Dr. Dunipace providing history of injury including
lifting at work and diagnosing degeneration of a cervical disc. This report does not provide a
statement that his diagnosed condition was caused or aggravated by his accepted employment
activity. Furthermore, Dr. Dunipace’s opinion that appellant’s cervical disc had degenerated
suggests a preexisting condition rather than a traumatic injury. Due to the lack of a medical
opinion establishing a causal relationship, the Board finds that appellant has not met his burden
of proof in establishing a traumatic injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish a causal relationship between lifting in the performance of duty on May 24, 2010 and
any of his diagnosed condition. Therefore, the Board finds that he has failed to meet his burden
of proof.

9

Robert Broome, 55 ECAB 339 (2004).

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the February 11, 2011 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

